Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 1 of 24

148862-0

LEASE OF PAPAGO BASEBALL FACILITY
BY THE CITY OF SCOTTSDALE

THIS LEASE OF THE PAPAGO BASEBALL FACILITY ("Lease") by and between the CITY OF
PHOENIX, an Arizona municipal corporation (hereinafter "Landlord" or "Phoenix"}, and the City
of Scottsdale, an Arizona municipal corporation (hereinafter "Tenant" or "Scottsdale”) is
entered into as of #%ov. 26, 20/8. Phoenix and Scottsdale are individually referred to as a "Party"

and collectively as the "Parties."
RECITALS

A. Phoenix owns the Papago Baseball Facility located at 1802 N. 64th Street, Phoenix,
Arizona, 85008 including all existing major league baseball fields, clubhouse, batting cages,
parking areas and other improvements located thereon (collectively, the "Facility") on property
legally described on Exhibit "A" and depicted on Exhibit "B", both attached hereto and
incorporated herein by this reference.

B. The Facility is currently being used by Phoenix for youth and adult baseball, and for
foreign professional baseball teams.

c. Indian School Park practice fields in Scottsdale have been used by the San Francisco
Giants Baseball Club, LLC ("Giants") since 1986, but have proved to be inadequate for the
expansion of year round Giants' Player Development Program.

D. Phoenix has agreed to lease the Facility to Scottsdale, which will grant rights to sublease
the Facility to the Giants so that the Giants' Player Development Program can be moved to the
Facility from Indian School Park. Phoenix has agreed to this grant of rights to sublease.

ARTICLE 1 - FACILITY LEASE; TERM

1,1 Grant of Facility Lease. Phoenix hereby leases to Scottsdale and Scottsdale hereby
leases from Phoenix, upon and in consideration of the terms and conditions contained
herein, the Facility in the condition in which it exists as of the Effective Date. The
Parties anticipate that Scottsdale will enter into a sublease arrangement with the
Giants who will make substantial improvements to the Facility and will move its year-
round Player Development Program to the Facility. This lease and any sublease shall be
subject to all of the provisions of this Lease and in addition, the following:

(a) Present and future building restrictions and regulations, master plans, zoning laws,
ordinances, resolutions and regulations of the City of Phoenix ("City Regulations"), but with
respect to any future City Regulations, only to the extent the same are enacted and applied
uniformly and consistently to similar classes of property or similar uses.

15722181V16 Exhibit A Page 1 Contract No. 2018-201-COS

This is the text of
original Lease,
imported from a PDF
file provided by
Scotisdale, with
annotations

The contracts received
from Phoenix and
Scottsdale are
available. A few
irrelevant pages have
been excluded.

The Sublease
(Scottsdale to Giants)
is essentially the same
as the Lease, with
minor variations.

“used”, not leased

‘inadequate’ - Is this a
government problem?

Scottsdale is not 1 of 7
permitted leases under
land patent and deeds.

Title Documents give
no authorization to
sublease

“Substantial
improvements” is
different from bulldoze
and complete rebuild

An expansion and
change of use for a
baseball training
facility is not in Master
Plan

 
Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 2 of 24

(b) Present and future ordinances, laws, regulations and orders of all boards, bureaus,
commissions, and bodies of any county, state, or federal authority now or hereafter having
jurisdiction over the Land.

Upon receipt of confirmation of the sublease arrangement to the Giants, referenced
above, Phoenix acknowledges and agrees that no decision, waiver, approval, disapproval, notice
or communication involving Scottsdale and required or otherwise provided in this Lease shail be
effective without joinder with the Giants.

1.2 Term. The term of this Lease ("Term") is thirty five (35) years, which will commence on
December 1, 2018, the "Commencement Date", and expire at 12:00 midnight on November 30,
2053.

1.3 Extensions. The Term may be extended for two (2) five (5) year periods subject to
consent by Phoenix City Council and Scottsdale City Council, which either may withhold in its
sole and absolute discretion.

1.4 Condition of Facility at Commencement Date. Promptly after the Effective Date,
Phoenix and Scottsdale shall, together, inspect the Facility. Phoenix acknowledges and agrees
that during the period between the Effective Date and the Commencement Date, Phoenix will
take good care of the Facility, make, or cause to be made, all commercially reasonable repairs
thereto, interior and exterior, structural and nonstructural, foreseen and unforeseen, and take
all commercially reasonable steps to maintain and keep, or cause to be maintained and kept,
the Facility and the fields, sidewalks, curbs, adjacent rights-of-way, and landscaping in good and
debris-free order, repair, and condition in accordance with applicable City of Phoenix
ordinances, and shall deliver the Facility to Scottsdale on the Commencement Date in such
condition, except that Scottsdale recognizes that Phoenix will not overseed the Facility in the
Fall of 2018.

1.5 Tenant's Right to Terminate. Scottsdale has the right to terminate the Lease in any

_ year for any reason, subject to a one year notification period provided the Facility is free and
clear of all claims, liens, and encumbrances, including subleases and concession contracts, and
in at least as good repair as on the Commencement Date.

ARTICLE 2 - RENT; ADDITIONAL PAYMENTS; TAXES AND ASSESSMENTS
2.1 Lease Payments. Scottsdale shall pay to Phoenix lease payments annually ("Lease
Payments"), beginning on the first day of December, 2018. Subsequent payments shall be made
by Scottsdale to Phoenix on the same day (or the next business day, if such day is not a business
day) of each year thereafter until the Term expires. Scottsdale shall pay the Lease Payments to
Phoenix to:

City of Phoenix
Parks and Recreation Department
200 West Washington
Phoenix, AZ 85003
Attention: Accounting Supervisor
15722181V16 Exhibit A Page 2 Contract No. 2018-201-COS

the “Land| has federal
and AZ State deed
restrictions that
require it be used asa
public park.

“joinder” and “quiet
enjoyment”(23.21)
clauses give Giants
effective control of
public Papago Park
land, forbidden in
deeds.

This basically same
term as zoo and
Botanical contracts
(permitted by US and
AZ)

We will all be dead
and Giants will still
occupy public park
lands.

(Note: strangely, the
Sublease term is
25420 years)

Actually, Scottsdale
cannot terminate
because of joinder
provision. It will never
be “free and clear” of
the obligations it has
assumed, as per item
1.5,

Scottsdale can do
nothing unless
approved by Giants.

Also, how is it going to
be in “at least as good
repair” if old facility
was torn down?

 

 
Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 3 of 24

or to such other address as Phoenix may designate by written notice to Scottsdale, in lawful
money of the United States of America or by check supported by good and immediately

available funds.

 

 

 

2.2 Payment Schedule. Lease payments shall be made according to the following
schedule:

Lease Year Calendar Lease Payment
~~ 2019 $ 0
2 2020 $ 0

3 2021 $ oO

7 2022... $ 0,000

5 ' 2023 $ 50,000

6 2024 $ 50,000

7 2025 $ 50,000

8 2026 $ 50,000

10 2028 $ 50,000

44 2029 $ 50,000

42 2030 $ 50,000

13 2031 $ 50,000

44, 2032, - $ — . 65,000

45 2033 $ 65,000

46 2034 $ 65,000

17 2035 $ 65,000

“49 237 CS. 65,000

20 2038 $ 65,000

241 2039 $ 65,000

22 2040 $ 65,000

. 23 2041 38$ 65,000

24 2042 «= $- ~~ ~«« 70,000

25 2043 $ 70,000

26 2044 $ 70,000

es 27 2045 $ 70,000

28 2046 $  _70,000

“30 2048 $ 75,000

31 2049 $ 75,000

32 2050 3 75,000

33 2051 $ 75,000

15722181V16 Exhibit A Page 3 Contract No, 2018-201-COS

 

Free rent for 3 years!

This rent is equivalent
to $1,260 per acre per
year, less than 1/50th
of market values for
nearby, inferior land
properties (Zillow)

This is considering only
the 36.75 acres in
Lease, not the 42+
actually occupied.

This is the greatest
deal in history of AZ
real estate

How often do we see a
corporation building a
private, enclosed,
restricted-access
facility in a public
park? And for
chickenfeed, too!

Note that in Sublease,
these payments from
Scottsdale are
assumed by Giants,
which pays them
directly to Phoenix

 

 
Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 4 of 24

 

34 2052 $ 75,000
35 2053 $ 75,000
2.3 Perimeter Trail; Overflow Parking Lot; Substitute Fields.

2.3.1 Scottsdale will design and construct to Phoenix specifications a new perimeter
walking trail, as illustrated on Exhibit "C" attached hereto and incorporated herein by this
reference. The trail will be a minimum of 4 feet wide and constructed of native soil according to
Phoenix standards. The trail design will be submitted to Phoenix for approval no later than
November 30, 2019 and construction will be completed no later than January 31 , 2021.

2.3.2 Scottsdale or its sublessee will construct a new overflow parking lot with a minimum
of 110 spaces to be located east of the existing parking lot, as illustrated on Exhibit "D" attached
hereto and incorporated herein by this reference and in conformance with all City of Phoenix
requirements. Plans for the parking lot will be submitted to Phoenix for approval no later than
November 30, 2019 and construction will be completed no later than January 31, 2021.
Scottsdale or its sublessee will maintain the overflow parking lot at its sole cost and expense.

2.3.3 No later than January 1, 2021 and for the remainder of the Term, Scottsdale will
make the Facility, a baseball practice facility located at the southeast corner of Camelback Road
and Hayden Road in Scottsdale commonly referred to as Indian School Park ("Park") and
Scottsdale Stadium ("Stadium") available to youth and adult organizations currently utilizing the
fields at the three facilities combined under similar, reasonable terms, when such facilities are

not in use by the Giants.

(a) No later than April 1, 2021, the Park will generally be made available during the spring,
summer and fall seasons to youth and adult organizations on a reservation basis, subject to
mutual agreement of the Parties. Scottsdale will maintain the Park at its cost throughout the

term.

(b) The Stadium will be made available on a reservation basis after spring training season
up to the beginning of the Fall League occurring in the fall of each year, subject to mutual
agreement of the Parties. Scottsdale will maintain the Stadium at its cost throughout the term,

(c) The Facility will be made available pursuant to the terms of Article 6.

2.4 Taxes and Assessments. Scottsdale shall be responsible for and shall pay as additional
payments during the Term ("Additional Payments") before any fine, penalty, interest or cost
may be added thereto, or become due or be imposed by operation of law for the nonpayment
thereof, all taxes, assessments, fees, charges or other impositions applicable to or imposed on
the Facility or related to any Giants game or event or any use or rights under this Lease,
including without limitation all income, lease, sales and transaction privilege taxes, related to or
on account of the operations and use rights granted to and exercised by any sublessee under

this Lease.

2.5 Other Additional Payments — Operating and Maintenance Costs. At its sole cost and

expense, Scottsdale will operate, repair and maintain the Facility, and pay for all

15722181V16

Exhibit A Page 4

Contract No..2018-201-COS

Exhibit C show 9 trails
going everywhere.,
over native desert
vegetation

Not only was the
overflow parking lot
built in wrong place
(North of softball
facility) but it is worst
parking lot in human
history. 40 tons of
pitch were simply
dumped, without any
soil preparation, on
desert after scraping
off all vegetation

The public can use
Indian School park and
stadium when not
being used by Giants.
This is very generous!

Scottsdale gets to pay
for maintenance of
park and stadium,
evidently even when
used by Giants.

In the Sublease, the
Giants assume all of
Lease covenants,
rights and obligations
(including operating
expenses), as if the
Giants were the
Tenant under the
Master Lease, not
Scottsdale

 

 
Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 5 of 24

services related to such use, including all water and sewer rates and charges, charges for public
utility, excises, levies, licenses, permit fees, and costs of construction, alterations, repairs, and
reconstruction, as hereinafter provided, which may arise or become due during the Term
hereof.

2.6 Government Property Lease Excise Tax. Scottsdale acknowledges that the Facility will
be used throughout the Term of the Lease for a governmental activity pursuant to A.R.S.
Section 42-6208(1), Accordingly, the Parties hereby agree that the Facility is exempt from the
Government Property Lease Excise Tax as set forth under A.R.S. Section 42-6201 through 42-
6210. Additionally, Scottsdale agrees to promptly provide any information or documentation
requested by Phoenix in order for Phoenix to comply with its obligations as a government lessor
under the GPLET statutes, A.R.S. Sections 42-6201 through 42-6210.

ARTICLE 3 — INSURANCE

3.1 Tenant Obligation to Insure. Scottsdale will provide insurance coverage outlined in
Exhibit "E" attached hereto and incorporated herein by this reference, directly or will require
each sublessee and its subcontractors to provide the coverage under Exhibit "E" on a primary
basis naming Phoenix and Scottsdale as loss payees and additional insureds. Property insurance
for buildings under construction shall be insured by each sublessee or its subcontractor until
construction is completed. Thereafter, Scottsdale may insure the buildings on the blanket
property insurance of Scottsdale with Phoenix listed as loss payee to the extent of its title
interest. Notwithstanding the foregoing, Scottsdale will require that its sublessees and
contractors procure and maintain insurance against claims for injuries to persons or damages to
property which may arise from or in connection with activities at the Facility by such sublessee
or contractor or their agents, representatives, employees or contractors in accordance with the
requirements set forth in Exhibit "E".

ARTICLE 4 —- SURRENDER

4.1 Upon the expiration or sooner termination of the Term or of Scottsdale’s right to
possession, Scottsdale will remove all trade fixtures, machinery, equipment, furniture or other
personal property of whatever kind and nature kept or installed at the Facility by Scottsdale.
Scottsdale agrees that in the event of damage to the Facility due to such removal, Scottsdale
shall repair any damage to the Facility caused by such removal. Upon the termination or
expiration of this Lease, or upon the termination of Scottsdale's right of possession, whether by
lapse of time or otherwise, Scottsdale will at once surrender possession of the Facility to
Phoenix in good condition, ordinary wear and tear, casualty loss and condemnation excepted.
Any real or personal property of Scottsdale that remains at the Facility after the expiration of
the Term hereof or sooner termination will be deemed to have been abandoned, and may
either be retained by Phoenix as its property or disposed of in such manner as Phoenix may see
fit. If such property or any part thereof is sold, Phoenix may retain the proceeds of such sale.

ARTICLE 5 - LANDLORD'S CURES

5.1 Landlord's Cures. If Scottsdale fails to make any payment required to be made under
this Lease within any applicable cure period, or defaults in the performance of any other
covenant, agreement, term, provision, limitation, or condition herein contained and fails to cure
the same within the applicable cure period, then after reasonable notice to Scottsdale, which is

15722181V16 Exhibit A Page 5 Contract No. 2018-201-COS

Unknown to most
people, baseball is a
“government activity,”
so it is tax-free
chickenfeed.

So if Scottsdale (the
Giants, really) doesn’t
pay bills, Phoenix will
pay them and then sue
Scottsdale for bills plus
expenses.

 

 
Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 6 of 24

agreed to be not less than ten (10) business days, Phoenix, without being under any obligation
to do so and without thereby waiving such default, may make such payment and/or remedy
such other default for the account and at the expense of Scottsdale, immediately and without
additional notice to Scottsdale. Bills for any expense incurred by Phoenix in connection
therewith, and bills for all such expenses and disbursements of every kind whatsoever, including
reasonable attorneys’ fees involved in collection or endeavoring to collect any payments or any
part thereof due hereunder, may be sent by Phoenix to Scottsdale monthly, and will be due and
payable in accordance with the terms of said bills, and if not paid within ten(1 O) business days
of Scottsdale's receipt thereof, the amount thereof will immediately become due and payable
as Additional Payments.

6.1 Permitted Uses. Scottsdale will have the exclusive use of the Facility practice fields, the
clubhouse and any incidental retail uses associated with the clubhouse, batting cages, pitching
mounds, offices and other baseball related or ancillary uses (Permitted Uses"). Except that
Phoenix may request the following annual uses of the Facility up to a maximum number of days

or events as follows:

6.1,1 Dates for 4 youth baseball clinics to be hosted by Scottsdale's sublessee at the

ARTICLE 6 - USES OF FACILITY; MAINTENANCE

Facility, at no cost to Phoenix.
6.12 15 days of games (or comparable field activities) on 2 practice fields.
6.1.3 11 days of use of hitting tunnels and haif fields.

The dates of these allowed exceptions shall be reviewed and negotiated between the

Parties as may be reasonably requested.

6.2 Contact Persons. Phoenix and Scottsdale acknowledge that administering an
agreement of this type requires clear communications among their representatives regarding
design, construction and use of the Facilities. To that end, Phoenix and Scottsdale shall each
designate contact persons (collectively the "Contact Persons"). Until Scottsdale designates
another person, the person who shall be the Scottsdale Contact Person shall be William Murphy
or his designee, Until Phoenix designates another person the person who shall be the Phoenix's
Contact Person shall be Inger Erickson or her designee. In addition, if Scottsdale has entered
into a sublease of this Agreement, the Sublessee shall appoint a contact person to attend

meetings specified in Section 6.2.1, et seq.

6.2.1 Periodic Meetings, Contact Persons shall meet as necessary or appropriate to
accomplish the intents of this Lease. At minimum, the Contact Persons shall meet, either in
person or telephonically, at least annually, on or before December 15, to discuss the upcoming
season of player development activity, any related operational or maintenance issues, and
proposed dates of youth baseball clinics and games or comparable field activities to be hosted

by Scottsdale's sublessee at the Facility.

6.3 Naming Rights. During the Term, Scottsdale has the right to name components of the
Facility and any baseball amenity at the Facility, including the entry drive along the north side of

the Facility with approval of the Phoenix Parks and Recreation Board ("Board").

15722181V16

Exhibit A Page 6

Contract No. 2018-201-COS

It seems that
Scottsdale is in a very
uncomfortable
position; if anything
goes wrong in Lease, it
is Scottsdale’s fault. If
anything goes wrang
in Sublease with
Giants, it is
Scottsdale’s fault.

This “Facility” is not
the “Facility” defined
at beginning of Lease
(at Papago Park). it
refers to the Indian
School park facility or
maybe the Stadium
facility. These may be
used by the public, at
limited times, if not
being used by Giants.

Usually, public parks
are open to public 365
days/year,

not 4, 11 or 15 days
per year, subject to
permission from a
private corporation.

This naming right is
transferred to Giants,
‘Used tire warehouse’
is an appropriate

name for the large,
ugly eyesore, grey
building at entrance of
Facility.

 

 
Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 7 of 24

Scottsdale is also granted the right to place signage, including sponsor and advertisement,
on the building frontages (i.e., along 64th Street and McDowell Road), of the Facility, consistent
with the City of Phoenix sign code and as approved by the Board. Notwithstanding the
foregoing, neither Scottsdale nor any sublessee shall have the right to rename the Papago
Sports Complex in which the Facility is located.

6.4 Compliance with Laws. Scottsdale may not use or occupy, or suffer or permit any
portion of the Facility to be used or occupied in violation of any applicable law, certificate of
occupancy, or other governmental requirement.

6.5 Tenant Improvements to Facility. Scottsdale, through a sublease arrangement
with the Giants, will improve the Facility by adding an additional full size field or fields of MLB
standards, a renovation of the clubhouse, and ballfield lighting (the "Improvements"). Other
ancillary improvements may also be made. These Improvements and all design and construction
costs will be at no cost to Phoenix. Scottsdale estimates that the construction or placement of
the Improvements will begin in 2019, For avoidance of doubt, and subject to reasonable and
normal customary permitting (if applicable) with the planning and development service
department of Phoenix, the parties have conceptually approved the Improvements which are
depicted in Exhibit "D".

6.6 Maintenance and Repairs. Scottsdale will be solely responsible to repair and
maintain the Facility, whether to the interior and exterior, ordinary and extraordinary, foreseen
and unforeseen, and must maintain and keep the Facility and the sidewalks, curbs, adjacent
rights-of-way, main driveway {which connects to 64th Street), overflow parking lot, and
landscaping, all in good and debris-free order, repair and condition in accordance with
applicable City of Phoenix ordinances and the Lease, whichever is more stringent, ordinary wear
and tear, casualty loss and condemnation excepted.

6.7 Plans, Specifications, Permits and Warranties. Phoenix has delivered to
Scottsdale any and all existing plans, specifications, guaranties and warranties pertaining to the
design or construction of any improvements at the Facility, and other governmental permits,
legal certificates, authorizations and permissions relating to the Facility that Phoenix had in its
possession or reasonable control (the "Plans, Specification, Permits and Warranties"). To the
extent assignable by Phoenix, Phoenix shall assign the Plans, Specifications, Permits and
Warranties to Scottsdale on a non-exclusive basis pursuant to an assignment agreement that
shall be acceptable to Scottsdale in its reasonable discretion.

6.8 Waste. Subject to Article 11 (Damage or Destruction) and Article 12
(Condemnation) herein, Scottsdale may not commit or suffer to be committed any waste or
impairment of the Facility.

6.9 Performance by Landlord. in the event Scottsdale fails to maintain and repair
the Facility in the condition required by Section 6.6 hereof and following reasonable notice and
the expiration of any applicable cure period,’ Phoenix, without being under any obligation to do
so and without thereby waiving any default, may perform or have performed any and all such
work as it, in its reasonable discretion, deems necessary to maintain or restore the Facility to its
required condition. Any and all work performed by or for Phoenix pursuant to this Section 6.9
will

15722181V16 Exhibit A Page 7 Contract No. 2018-201-COS

This signage right also
passed to Giants,
which can place
advertising and signs
inside and out and
retain all revenue
therefrom...

Also, Sublease says
“alcohol may be
served at the Facility”

item 6.4: so what
about deeds and land
patents that say Park
is to be used for “a city
park, only” or the Act
of Congress that states
it is to be used for
“park and recreational
purposes”?

lt wasn’t an
“improvement” or
“renovation”; the old
facility was basically
bulldozed and rebuilt
from ground up.

The Facility was not
built according to
Exhibit D {p. 32). The
layout has changed at
least 4 times. The
Lease says 36.75 acres
but Giants are building
on 40+ acres.

ftem 6.6. What about
desert area North of
Facility access road
(from 64th St), which
was ruined by
construction trucks

and trailers using it for
parking, waiting and
turn-arounds?

 

 

 
Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 8 of 24

be deemed to have been undertaken for and at the expense of Scottsdale. All costs incurred by
Phoenix in undertaking such work will be Additional Payments.

6.10 Alterations; Additional Improvements. Scottsdale shall be responsible for acquiring all
required permits and approvals with respect to all Scottsdale alterations or additional
improvements. Any alteration, addition or improvement must be completed in good and
workmanlike manner in accordance with plans, specifications and drawings approved in writing
by the Phoenix and in compliance with all applicable laws, regulations and codes and all
requirements of any insurer providing coverage for the Facility. Scottsdale shall deliver as-built
drawings to Phoenix to the extent the same are available, promptly following the completion of
any construction or repair work by Scottsdale with respect to the Facility.

ARTICLE 7 - COMPLIANCE WITH CODES
(article content removed, irrelevant to issue in Complaint and Request for Injunction)

ARTICLE 8 - IMPAIRMENT OF LANDLORD'S TITLE
(article content removed, irrelevant to issue in Complaint and Request for Injunction)
15722181V16 Exhibit A Page 8 Contract No. 2018-201-COS
ARTICLE 9 — INSPECTION
(article content removed, irrelevant to issue in Complaint and Request for Injunction)

ARTICLE 10 — INDEMNIFICATION
(article content removed, irrelevant to issue in Complaint and Request for Injunction)
15722181V16 Exhibit A Page 9 Contract No..2018-201-COS
ARTICLE 11 - DAMAGE OR DESTRUCTION
(article content removed, irrelevant to issue in Complaint and Request for Injunction)
15722181V16

Exhibit A Page 10 Contract No. 2018-201-COS

ARTICLE 12 - CONDEMNATION

12.1 Total, Substantial, or Unusable Remainder.

(a) If at any time during the Term of this Lease:

(1) Title to the whole or substantially all of the Facility is taken in condemnation
proceedings or by any right of eminent domain or by agreement in lieu of such proceedings, this
Lease will terminate and expire on the date of such taking and any unpaid Rent will be paid to
the date of such taking; or

(2) Title to a substantial portion of the Facility is taken in condemnation proceedings or by
any right of eminent domain or by agreement in lieu of such proceeding, and the remaining part
of the Facility cannot feasibly be used or converted for use by Scottsdale as contemplated
herein(in the sole and absolute discretion of Scottsdale), Scottsdale may, at its option,
terminate the Lease within ninety (90) days after such taking by serving upon Phoenix at any
time within said ninety (90) day period, a thirty (30) day written notice of Scottsdale's election
to so terminate accompanied by a certificate of Scottsdale that the remaining part of the Facility
cannot feasible be used or convened for use by Scottsdale as contemplated herein.

(b) In the event of such taking and the termination of this Lease, any award will be divided
as follows:

Were construction
changes in layout after
Lease of Nov. 2018
updated and filed with
Phoenix City Buildings
departments?

The ‘Facility’ layout in
Lease (p.31-32) has
changed 4 times
already.

From this point, from
Article 7 to Article 21,
pages 8 to 21, lease
contains mostly
legalese language
referring to liabilities,
liens, insurance,
health and safety
regulations, as well as
non-discrimination
compliance articles —
required by lawyers
and law.

Text that is unrelated
to the Complaint is
excluded, but available
upon request

This article (12} may
be relevant in the case
of an action by the
federal government to
uphold and enforce
the reversionary
provisions for violation
of five deed ‘park only’
restrictions, as wellas
Title 40 and LWCF
legislation.

The question is if
Article 12 is triggered
by a reversionary
action caused by a

 
Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 9 of 24

(1) Scottsdale will receive that portion attributed to the then fair market value of the
Facility and related improvements and the fair market value, immediately prior to such takin, of
Scottsdale's leasehold interest in the Facility taken.

(2) Phoenix will receive the fair market value of its reversionary interest under this Lease
(exclusive of any value attributable to improvements and the leasehold estate).

12.2 Partial Taking — Lease Continues. In the event of any such taking of less than the
whole or substantially all of the Facility and, if such taking is not of the character described in
Section 12.1 (2) (or if such taking is of such character and the option of Scottsdale to terminate
this Lease is not exercised), the Term will not be reduced or affected in any way and the
following applies:

(a) The award or awards (herein sometimes referred to as "Condemnation
Proceeds") are to be deposited with any escrow company authorized to do business in the State
of Arizona for disbursement pursuant to Section 12.2.C.

(b) If the remaining part of the Facility can feasibly be used or converted for use by
Scottsdale as contemplated herein, Scottsdale, at its sole cost and expense and whether or not
the Condemnation Proceeds are sufficient for the purpose, will proceed with reasonable
diligence to repair, alter (including any necessary demolition and reconstruction) and restore
the remaining part of the Facility to substantially its former condition, so as to be complete,
rentable and usable and of the quality provided for in this Lease for the original construction of
the affected buildings. If the remaining part of the Facility cannot feasibly be used or converted
for use by Scottsdale as contemplated herein, Scottsdale at its sole cost and expense, will
proceed with due
15722181V16 Exhibit A Page 11 Contract No. 2018-201-COS

diligence to repair, alter (including any necessary demolition and reconstruction ) and restore
the remaining part of the Facility so as to constitute a complete, rentable building for a purpose
deemed appropriate by Phoenix in the manner hereinafter provided in this Section 12.2B;
provided, however, that not less than sixty (60) days prior to proceeding with any such repairs,
alterations, or restoration, Scottsdale gives written notice to Phoenix certifying that the
remaining part of the Facility cannot feasibly be used or converted for use by Scottsdale as
contemplated herein and requesting approval of a new use, and Phoenix has approved in writing
such restoration and new use. Such repairs, alterations, or restoration, including such changes
and alterations as above mentioned and including temporary repairs, or the protection of other
property pending the completion of any thereof, are sometimes referred to in this Section as the
Work.

(c) After the Condemnation Proceeds are deposited with the escrow company
under the provisions of Section 12.2.A, the escrow company will hold, apply, make available and
pay over to Scottsdale the Condemnation Proceeds which are to be applied to the payment of
the cost of the Work to the extent such condemnation Proceeds are sufficient for the purpose.
if the Condemnation Proceeds are not sufficient to pay the entire cost of the Work, Scottsdale
must supply the amount of any such deficiency. Under no circumstances will Phoenix be
obligated to make any payment, reimbursement, or contribution towards the cost of the Work.
Any balance of the Condemnation Proceeds remaining after completion of the Work is to be
paid to Scottsdale.

12.3 Rights of Participation. Each Party has the right, at its own expense, to appear
in any condemnation proceeding and participate in any and all hearings, trials, and appeals
therein.

12.4 Notice of Proceeding. in the event Phoenix or Scottsdale receives notice of any
proposed or pending condemnation proceedings affecting the Facility, the Party receiving such
notice must promptly notify the other Party of the receipt and contents thereof.

violation of covenant
restrictions, under
which the US may
claim title to the lands
due to the violations
of such title covenants.

It is difficult to imagine
how the ‘taking’ would
play out in a court of
law. It would be
messy.

What is even more
difficult to understand
is how Phoenix,
Scottsdale and the
Giants decided it
would be a good idea
to build a private
corporate facility ina
public park. Maybe
the Cubs can build one
in Central Park, too.
Anything is possible.

This is practically
impossible, if legal
sanctions in deeds,
laws, legislation are
rigorously applied.

 

 
Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 10 of 24

ARTICLE 13 - MORTGAGES
(article content removed, irrelevant to issue in Complaint and Request for Injunction)

ARTICLE 14 — SUBLEASE

14.1 Sublease Permitted. The Parties hereby specifically agree that Scottsdale may enter
into an arrangement to sublease the Facility with a major league baseball team subject to the
terms of this Lease. Scottsdale will incorporate any sublessee obligations contained in this
Agreement into the sublease arrangement and will make Phoenix a third party beneficiary of
the sublease with respect to the incorporated obligations.

15722181V16 Contract No. 2018-201-COS

Exhibit A. Page 12 -
ARTICLE 15 - DEFAULT BY TENANT
(article content removed, irrelevant to issue in Complaint and Request for Injunction)
15722181V16- Exhibit A Page 13 Contract No. 2018-201-COS
ARTICLE 16 - DEFAULT BY LANDLORD
(article content removed, irrelevant to issue in Complaint and Request for Injunction)
15722181V16 Exhibit A Page 14 Contract No. 2018-201-COS
ARTICLE 17 - NOTICES
(article content removed, irrelevant to issue in Complaint and Request for Injunction)

Contract:No. 2018-201-COS

15722181V16 Exhibit A Page 15

ARTICLE 18 - REPRESENTATIONS AND WARRANTIES

18.1 Tenant's Representations and Warranties. Scottsdale hereby warrants and
represents to Phoenix as follows: This Lease has been duly and validly executed and delivered
by Scottsdale and constitutes a legal, valid and binding obligation of Scottsdale enforceable in
accordance with its terms.

(a) There is no pending or, to Scottsdale's knowledge, threatened investigation,
action or proceeding by or before any court, any governmental entity or arbitrator which (i)
questions the validity of this Lease or any action or act taken or to be taken by Scottsdale
pursuant to this Lease or (ii) is likely to result in a material adverse change in the authority,
property, assets, liabilities or condition, financial or otherwise, of Scottsdale, which will
materially impair its ability to perform its obligations hereunder.

(b) No representation, statement or warranty by Scottsdale contained in this Lease
or in any exhibit attached hereto contains any untrue statement or omits a material fact
necessary to make such statement of fact therein no misleading.

(c) Scottsdale represents that the Facility, any sidewalks, vaults, the title to the
Facility, parking areas adjoining the same, any subsurface conditions thereof, and the present
uses and nonuses thereof, have been examined by Scottsdale and, provided that no material
change in condition thereof occurs between the Effective Date and the Commencement Date
and subject to Phoenix's obligations under Section 1.3 herein, Scottsdale will accept the same in
the condition or state in which they or any of them may be on the Commencement Date,
without representation or warranty, express or implied in fact or by law, by Phoenix and
without recourse to Phoenix, as to the nature, condition, or usability thereof or the use or uses
to which the Facility or any part thereof may be put.

There is no power to
sublease in the deed
covenants and Land
Patents. They only
recognized seven
permitted leases: (Zoo,
Botanical Gardens,
SRP, Army, Highways
Dept, Rights-of-way,
and Tempe).

One wonders how
anybody, much less
public officials, could
see no problem with
an agreement giving
land in a public park --
the most historic park
in central Arizona -- to
a private corporation
to build an enclosed,
restricted-access
compound for staff
and players.

This does not even
consider the matter of
12 more acres of
desert Sonoran
vegetation that was
devastated, beyond
the area of the old
facility (p.27-30)}.

 

 
Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 11 of 24

18.2 Landlord's Representations. Phoenix hereby warrants and represents to Scottsdale
as follows:

(a) This Lease has been duly and validly executed and delivered by Phoenix and constitutes
a legal, valid and binding obligation of Phoenix enforceable in accordance with its terms.

(b). There is no pending or, to Phoenix's knowledge, threatened investigation, action or
proceeding by or before any court, any governmental entity or arbitrator which (i) questions
the validity of this Lease or any action or act taken or to be taken by Phoenix pursuant to this
Lease or (ii) is likely to result in a material adverse change in the authority, property, assets,
liabilities or condition, financial or otherwise, of Phoenix, which will materially impair its ability
to perform its obligations hereunder.

(c) To City's knowledge, the Facility (and all improvements therein) are not in violation of
any applicable ordinances, laws, regulations, rules, restrictions and orders of the City of Phoenix
or of all boards, bureaus, administrative agencies, commissions and bodies of any federal, state,
county or municipal authority having jurisdiction over the Facility, including, but not limited to,
the Americans with Disability Act (ADA) and the Environmental Laws (as defined below).

15722181V16 Exhibit A Page 16 Contract No. 2018-201-COS

(d) Phoenix has not granted, either orally or in writing, to any person or entity, other than
to Scottsdale hereunder, any leases, options, rights of first refusal, Contracts to purchase or
other legal or equitable interest in or rights, pertaining to the Facility.

(e) Phoenix has no knowledge of any covenants, restrictions, easements, claims of liens,
encumbrances, or reservations that encumber the Facility or affect the use thereof other than
the Permitted Encumbrances enumerated in Exhibit "F", and during the Term Phoenix shall not
consent to the placement of any additional covenants, restrictions, easements, claims of liens,
encumbrances, or reservations against the title to the Facility without Scottsdale's prior written
consent, which may be withheld or granted in Scottsdale's sole discretion.

(f) Phoenix shall cause any Contract affecting the Facility to which Phoenix is a party to

be terminated before the Commencement Date.

(g) There are no use or similar agreements that grant other parties the right to use the
Facility on or after the Commencement Date.

(h) No representation by Phoenix contained in this Lease or in any exhibit attached
hereto contains any untrue statement or omits a material fact necessary to make such
statement of fact therein and misleading.

ARTICLE 19 - EQUAL EMPLOYMENT OPPORTUNITY
(article content removed, irrelevant to issue in Complaint and Request for Injunction)

ARTICLE 20 - UNAVOIDABLE DELAY
(article content removed, irrelevant to issue in Complaint and Request for Injunction)

15722181V16 Exhibit A Page 17 Contract No. 2018-201-COS

ARTICLE 21 - COMPLIANCE WITH ENVIRONMENTAL LAWS
(article content removed, irrelevant to issue in Complaint and Request for Injunction)

15722181V16 Exhibit A Page 18 Contract No, 2018-201-COS

The problem with this
is that all deeds,
indentures, land
patents and
certificates — included
in the Lease as Exhibit
F, explicitly say that
Papago Park is to be
used as a public park.

It is incomprehensible
that Phoenix can claim
that “Phoenix has no
knowledge of any
covenants,
restrictions,
easements, claims of
liens, encumbrances,
or reservations that
encumber the Facility”
or “that not in
violation of any
applicable ordinances,
laws, regulations,
rules, restrictions and
orders of ... any
federal, state, county
or municipal authority
having jurisdiction

over the Facility”.

The title documents in
Exhibit F, in the Lease
(p.37-54), clearly say
the only permitted
uses are for park and
recreation purposes,
not for a baseball
camp fora
professional team,
upon penalty of
reversion to the US.

Please see the
“Judicial Precedents”
item in the Complaint
for an overview of
other cases where
cities tried to use
public parks for non-
park uses, in violation
of deed restrictions,
title 40 and LWCF
legislation. It did not
end well!

 
Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 12 of 24

(COMPLIANCE WITH ENVIRONMENTAL LAWS, Continued)
15722181V16 Exhibit A Page 19 Contract No. 2018-201-COS

(COMPLIANCE WITH ENVIRONMENTAL LAWS, Continued)
15722181V16 Exhibit A Page 20 Contract No. 2018-201-COS

(COMPLIANCE WITH ENVIRONMENTAL LAWS, Continued)

ARTICLE 22 - MISCELLANEOUS PROVISIONS

22,1 Contract Administrators. Upon execution of this lease, the Parties shall each
designate a contract administrator to coordinate the respective Party's participation in carrying
out its obligations under this lease. The initial contract administrator for Scottsdale shall be the
Community Services Director (William Murphy) who may delegate this duty from time to time.
The initial contract administrator for Phoenix shall be Parks and Recreation Director (Inger
Erickson) who may delegate this duty from time to time. Each Party will notify the other Party
of its respective contract administrator and provide contact information for the contract
administrator. A Party's contract administrator may not be exclusively assigned to this lease.
Scottsdale's contract administrator's authority is limited to the administration of the
requirements of this lease, No approval, consent or direction by Scottsdale’s contract
administrator or other persons affiliated

15722181V16 ExhibitA Page 21. Contract No. 2018-201-COS

with Scottsdale inconsistent with this lease shall be binding upon Scottsdale. Scottsdale shall be
responsible for securing all zoning approvals, development review, building, and other local,
state, county or federal governmental approvals and for satisfying all governmental
requirements pertaining to any of Scottsdale's obligations under this lease and shail not rely on
Phoenix's contract administrator for any of the same.

22.2 Cancellation for Conflict of Interest. The Parties hereto acknowledge that this Lease
is subject to cancellation by Phoenix or Scottsdale pursuant to the provisions of A.RS. S 38-511,
which provides that this Lease may be cancelled if any person significantly involved in initiating,
negotiating, securing, drafting or creating this Lease on behalf of City of Phoenix or City of
Scottsdale is, at any time while this Lease or any extension thereof is in effect, an employee or
agent of the other Party to this Lease in any capacity or a consultant to any other Party with
respect to the subject matter of this Lease.

22.3 Nondiscrimination. The Parties agree to comply with all applicable state and federal
laws, rules, regulations and executive orders governing equal employment opportunity,
immigration, nondiscrimination, including the Americans with Disabilities Act.

 

 
Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 13 of 24

22.4 Notice of Arbitration Status. Pursuant to A.R.S. § 12-1518, the Parties acknowledge
and agree that they will be required to make use of mandatory arbitration of any legal action
that is filed in the Arizona superior court concerning a controversy arising out of this Lease if
required by A.R.S. $ 12-133.

22.5 Contractor's Records. Phoenix and Scottsdale agree to retain all records relating to
this Lease. The Parties each agree to make those records available at all reasonable times for
inspection and audit by the other Party during the Term of this Lease and for a period of five (5)
years after the completion of this Lease.

22.6 Confidentiality. Any other provision of this Lease to the contrary notwithstanding, the
parties are both public institutions, and as such are subject to Title 39, Chapter 1, Article 2 of
the Arizona Revised Statutes (Sections 39-121 through 39-127). Any provision regarding
confidentiality is limited to the extent necessary to comply with the provisions of state law. In
the event a public records request is made for information and/or documents designed by the
either party as confidential or proprietary the party will notify the other party as soon as
reasonably possible.

22.7 Governing Law; Binding Effect. This Lease is not to be construed against the Party
who prepared it but will be construed as though prepared by both Parties. This Lease is to be
construed, interpreted, and governed by the laws of the State of Arizona, and with respect to
any dispute hereunder, venue will lie exclusively with the State Courts of Maricopa County,
Arizona.

22.8 Memorandum of Lease. Promptly following the Effective Date, Phoenix and
Scottsdale will execute a short form memorandum of this Lease in the form attached hereto as
Exhibit "G", and cause the same to be recorded in the Office of the County Recorder for
Maricopa County, Arizona.

15722181V16 _ Exhibit A Page 22 Contract No. 2018-201-COS

22.9 Entire Agreement. This Lease with its exhibits contains the entire agreement between
Phoenix and Scottsdale and any executory agreement hereafter made between Phoenix and
Scottsdale is ineffective to change, modify, waive, release, discharge, terminate, or effect an
abandonment of this Lease, in whole or in part, unless such executory agreement is in writing
and signed by the Party against whom enforcement of the change, modification, waiver,
release, discharge, termination, or the effect of the abandonment is sought.

22.10 Captions. The captions of Articles and Sections in this Lease are inserted only asa
convenience and for reference and they in no way define, limit, or describe the scope of this

 

 
Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 14 of 24

Lease or the intent of any provision thereof. References to Articles and Section numbers are to
those in this Lease unless otherwise noted.

22,11 Execution and Delivery. This Lease will bind Scottsdale upon the approval by the
Scottsdale City Council and the execution thereof. Phoenix will be bound after approval by the
Phoenix City Council and the execution thereof.

23.12 Time of Essence. Time is of the essence in the performance of each and every
provision of this Lease.

23.13 No Brokers. Neither Phoenix nor Scottsdale has dealt with any broker or finder with
regard to the Facility or this Lease. Neither Party will be responsible for any loss, liability and
expense (including attorneys' fees and court costs) arising out of claims for fees or commissions
incurred by the other Party in connection with this Lease.

23.14 No Waiver. No waiver of any condition or agreement in this Lease by either Phoenix
or Scottsdale will imply or constitute a further waiver by such Party of the same or any other
condition or agreement. No act or thing done by Phoenix or Phoenix's agents during the Term of
this Lease will be deemed an acceptance of a surrender of the Facility, and no agreement to
accept such surrender will be valid unless in writing signed by Phoenix. No payment by
Scottsdale, nor receipt from Phoenix, of a lesser amount than the City Retained Revenue, City
Shared Revenue, Additional Payments or other charges stipulated in this Lease will be deemed
to be anything other than a payment on account.

23.15 Attorneys’ Fees. If either Phoenix or Scottsdale litigate any provision of this Lease
or the subject matter of this Lease, the unsuccessful litigant will pay the successful litigant all
reasonable attorneys’ fees and court costs incurred by it in connection with such litigation as
determined or fixed by the court.

23.16 Cumulative Rights. Except as expressly limited by the terms of this Lease, all rights,
powers and privileges conferred hereunder are cumulative and not restrictive of those
provided at law or in equity.

The Giants are

23.17 Relationship of Parties, No Third Party Beneficiary. The Parties hereto expressly ;
obviously both a third-

declare that, in connection with the activities and operations contemplated. by this Lease, they arty and
are neither partners nor joint venturers, nor does a principal-agent relationship exist between ben eficiary
them, nor are there any intended third-party beneficiaries of this Lease. in the real world.

15722181V16 ExhibitA Page 23 — Contract No. 2018-201-COS

23.18 Counterparts. This Lease may be executed in counterparts and all such counterparts
are deemed to be originals and together they constitute but one and the same instrument.

23.19 Computation of Time; Business Days. In computing any period of time prescribed or
allowed by this Lease, the day of the act, event or default from which the designated period of
time begins to run will not be included. The last day of the period so computed will be included,
unless it is a Saturday, a Sunday or a legal holiday, in which event the period runs until the end
of the next day which is not a Saturday, a Sunday or a legal holiday. "Business day" shall mean
Monday through Friday, excluding any such dates that are legal holidays in the State of Arizona.

 
Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 15 of 24

if any day on which performance is due hereunder occurs on a day that is not a business day,

then the day for such performance shall occur on the next occurring business day.

23.20 Provisions Severable. If any term or provision hereof or the application thereof to
any person or circumstances is found, to any extent, to be invalid or unenforceable, the

remainder of this Lease, or the application of such term or provision to persons or

circumstances other than those as to which it is held invalid or unenforceable, will not be
affected thereby, and each term and provision hereof will be valid and be enforced to the fullest

extent permitted by law.

23.21 Quiet Enjoyment. Subject to all of the conditions, terms, and provisions contained in
this Lease, Phoenix covenants that Scottsdale, upon paying the Rent and Additional Payments
and observing and keeping all terms covenants, agreements, limitations, and conditions hereof
on its part to be kept, will quietly have and enjoy the Facility during the Term hereof, without
hindrance by Phoenix or any person claiming an interest in the Facility by or through Phoenix.

23.22 No Unreasonable Withholding. Wherever in this Lease the consent or approval of
either Party is required, such consent or approval will not be unreasonably withheld nor
delayed, except where otherwise specifically provided. The remedy of the Patty requesting such
consent or approval, in the event such Party should claim or establish that the other Party has
unreasonably withheld or delayed such consent or approval, is to be limited to injunction or
declaratory judgment and in no event will such other Party be liable for a money judgment.

23.23 Statutory Cancellation Right. In addition .to all the rights of the Parties hereunder,
Parties shall have the rights specified in A.R.S. S 38-511.

15722181V16

(Signature Pages Follow)

Exhibit A Page 24

Contract No. 2018-201-COS

Quiet Enjoyment is a
term used in real
estate legal
documents to mean
the tenant cannot be
disturbed.

This is highly
problematic! The
‘Quiet Enjoyment’
clause here and the
‘joinder’ provision in
Article 1.1 effectively
give the Giants full
control over part of a
Public Park. The 1964
deed states that
Phoenix is “prohibited
from selling or
transferring, or
attempting to sell or
transfer Papago park,”
or “attempts to
transfer title or control
to another” (p.42), in
which case title reverts
to US, This is repeated
in the 1959 Certificate.

 

 
Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 16 of 24

IN WITNESS WHEREOF, the Parties have executed this lease of the PAPAGO
BASEBALL FACILITY BY THE CITY OF SCOTTSDALE as of the date first above written.

CITY OF PHOENIX

ED ZUERCHER, A ee
Inger Erickson, Director —
Raiks & Recreation Department

  
  
 

STATE OF ARIZONA )

) BS.
County of Maricopa )

This instrument was acknowledged before me this day of Novembu 20 2018
by Inger Erickson, Parks and Recreation Director on he

  

 

haff ofthe CITY OF PHOENIX, a municipal
corporation,
A bAd ©

Notary Public 7

3 —_

(Notary Seal) * 2

209

~™ fa

~“ 7

=z ~

O

wom

w 6

eon
1{5722181v16

Page 25 of 26
Contract No. 2018-201-COS
15722181V16

Exhibit A. Page. 25 Contract No. 2018-201-COS

 

 
Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 17 of 24

CITY: CITY OF SCOTTSDALE,
an Arizona municipal

(ed

   
    

Phoenix is also in
violation of LWCF and
Title 40 legislation,
letting park known to
have federal
restrictions be used
for non-recreation
purposes

 

 

There is no plan or
permission to
renovate, build or
expand a baseball
training facility in
Exhibit ‘G’ (The 2010
Master Plan). That
plan stresses the
preservation of desert
areas, not their
destruction to build a
private corporate
compound.

 

 

Jim Thompeon, City Manager

STATE OF ARIZONA )
) 86.
County of Maricopa )

 

. is Ale day of
The foregoing instwment was acknowledged before me this é
" 20/8 _, by W. J. “Jim? Lane, Mayor of the Cily of Scottsdale, an Arizona

municipal corporation.

My Commission Expires:

eliraep Atr2088

15722181vi6

 

226 cf 26
Pag Contract No. 2018-201-COS

15722181V16 Exhibit A Page 26 Contract No. 2018-201-COS

 

 
Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 18 of 24

EXHIBIT A
Legal Deseription

That portion of tiie Southcast Quarter of Seotion 33, Township 2 North, Range 4 East of the Gila
and Salt River Meridian, Maricopa County, Arizona, mors particularly desoribéd as follows:

Commencing at the Southeyst comer of said Section 33, from which the South Quarter comer of
said Section 33 bears 5 89°41'44" W, & distance of 2698.12 feet;

THENCE slong the Sovth line of the Southeast Qontar of said Section 30, 8 89°41'44" W, a
distance of 724.76 feet;

THENCE leaving said South line, N 00718'16" W, a distance of 371.96 feet to the POINT OF
BRGINNING;

THENCE § 88°41'44” W, a distance of 175.40 fect to the beginning of a non-tangent carve
voncave northwesterly having a radius of 254.14 fost with a chord bearing of N 70°05'22" W, a
distabce of 381.78 feat; .

THENCE along the are of said curve, to the right, through a central angle of 97°22'33" for en
ore length of 431.92 feet;

THENCE N 09°41'09" W, a distance of 133.10 feet;

THENCE & 88°21'32" W, a distance of 99.79 foet to the beginning of a non-tongent curve
concave northwesterly having a radius of 146.43 feat with « chord bearing of 50°21'18" Wa
distance of 199.05 feet;

THENCE along the aro of said curve, to the right, through a central angle of 85°38"15", for an
arc length of 218.86 fest,

THENCE N 78*25'26" W, a distance of 94,71 feet;

THENCE S 83°08'48" W, a distance of 74.84 feet to the beginning of a non-tangent curve
concave northerly having 4 radius of 178.85 fest with a chord bearing of N 76°52°49" W, a
distance of 116.05 feat;

THENCE along the are of said curve, to the right, through a central angle of 37°S1'47", for an
arc length of 118.19 feet,

THENCE N 58°04'21" W, a distance of 100.16 feet;
THENCE N 26°45'56" W, a distance of 186.88 feet;

EXHIBIT A
Page 1 of 3

», 2018-201-COS
EXHIBIT A Page 27 Pa te Bantinct Nac 2018-202-COS

15722181V16 Exhibit A Page 27 Contract No. 2018-201-COS

 
Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 19 of 24

THENCY: N 03°28'13" E, a distance of 76,71 feet;

THENCE N 48713'20" W, a distance of 74.62 feet;

THENCE WN 16°20'55" W, a distance of 301,37 fret;

THENCE N 00°36'21” E, v distance of 55.94 fect;

THENCE WN 18°46’50" B, a distance of 82.44 feet,

THENCE N 26°51'30" E, a distanpe of 74.73 fect to the beginning of a non-tangent curve
concave southerly having « radius of 266.61 feel with a chord boating of N 83"25"33" Ba
‘distance of 364.97 feet;

THENCE along the aro of said curve, to the right, through « central angle of 96°23'11", for an
are length of 401.98 feet;

THENCE § 48°47'29” E, a distance of 112.43 feet,
‘THENCE N 29°49'19" E, a distance of 99.98 feat;
THENCE N 03°37'35” E, a distance of 55.39 feet;
THENCE N 51°07'06" B, a distance of 197,60 feet;
THENCE § 68°12'34" E, a distance of 44.67 feel;
THENCE § 31°39°45" B, a distance of 197.16 fest;
THENCE 5 15°49'58" B, a distance of 1.14 feat;

THENCE § 55°02'29" 8, a distance of 269, 12 feet to tlie beginning of a non-tangent curve
conoave northoastesly having o radius of 536.44 feet with a chord bearing of 8 7 1"56'L1" Ea
distance of 278.24 feet;

THENCE along the are of said curvs, to the Jeff, through a central angte of 30°G3'42", for an arc
jength of 281.46 feet;

THENCE 8 88°44°47” E, a distance of 132.97 foot to the beginning of a uon-tangent curve
concave southwesterly having a radius of 252.46 feet with a chord bearing of 8 56°03'13" Ea
distanes of 207.31 feet;

THENCE slong the arc of anid curve, to the right, through a central angle of 48°29'00", for én
arc length of 213.63 feet;
EXHIBIT A
Page 2 of 3

Contract No. 2018-201-COS
EXHIBIT A Page 28 of 172 to Contract No. 2018-202-COS

15722181V16 Exhibit A: Page 28 Contract No. 2018-201-COS

 

 
Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 20 of 24

THENCE § 01°34’20" E, a distance of 49.29 feet to the beginning of a non-tangent curve
concave westerly having a radius of 277.67 feet with a chord bearing of S 02"27'46" W, 4
distance of 231.50 fant;

THENCE along the ete of said curve, to the right, through a central angle of 49°16'25", for an
are length of 238.79 feet;

THENCE § 00°18'49° E, a distance of 136.37 feet,

THENCE § 14741°54" E, a distance of 111.67 foot to the beginning of a non-tengeat curve
concave northwesterly having a radius of 234,25 fect with a chord bearing of 5 45°55'07" W, 8
distance of 390.61 feet;

THENCE along the are of said curve, to the right, through a central augle of 112°58"12", for an
are length of 461,87 feet,

THENCE N 75°41’31" W, a diatance of 106.69 feet to the POINT OF BEGINNING.

Said parcel caritains 36.75 acres (more or less)

 

Expires: 9/30/2018

EXHIBIT A

Page 3 of 3

Contract No, 2018-201-COS
EXHIBIT A Page 29 of 172 to Contract No, 2018-202-CO5

15722181V16 Exhibit A Page 29 Contract No. 2018-201-COS

 

 
 

Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 21 of 24

 

 
   

ere!

 

TOTAL
SEES
2

3 ae
eS fit.
1

 

 

718

Ti
SCALES N/A

 

 

 

 

 

wy

oO

oO

od a
S| 3
2 a
ar 3
he a
ies
4 ee
Bees
Hs

 

MCR = MARICOPA COUNTY RECORDER

SEC. 33, TaN, R4E
POB = POINT OF BEGINNING
P2277) «= NEW EASEMENT

ROW = RIGHT—OF—WAY

 

 

 

 

15722181V16

 

EXHIBIT A "Pa

Exhibit A Page 30

ge 30 of 172 to Contract No. 2018-202-COS

Contract No. 2018-201-COS

This is a very good
geographic
representation of legal
description
measurements above
(p. 27-29)

Note that the footprint
of the old baseball
facility (bulldozed and
leveled) was
approximately 30
acres.

The contractual area,
as specified above {p.
29), is 36.75 acres.

The Giants’
construction
effectively occupies an
area of between 42-44
acres

Ergo, about 12-14
additional acres of
desert vegetation has
destroyed to build this
facility.

In the 2010 Master
Plan, a public poll
stresses that the No.1
priority should be the
preservation of desert
areas.

At the bottom of the
poll is “more parking”.
So, In the last 18
months what have
they done? Bulldozed
three desert areas to
build more parking
lots.

 

 
   

15722181V16

Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 22 of 24

Bai
_
s
ol
a
a.
.
a

“EXHIBIT C
Page | of 1
Contract Na. 207 #-201-COS

EXHIBIT A Page 4) of £72 ta Contract No, 2018-202-CO$ ;

Exhibit A Page 31

Contract No. 2018-201-COS

o

 

This shows the ‘public
trails’ to be built,
according to the
Lease. There are 9
possible trails, far too
many for a limited
area. This means
more desert
vegetation will be
uprooted, gone
forever.

 
Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 23 of 24

 

 

15722181V16

 

 

EXHIBIT A

Exhibit A Page 32

  

Contract No. 2018-201-COS

 

Page 32 of 172 to Contract No, 2018-202-COS Rg

POPULOUS

 

This is the ‘Conceptual
Site Plan” in the Lease
for the Giants baseball
Facility.

The layout has
changed at least four
times, and buildings
have been moved.

The Indoor Batting
Building, initially a
small modest building
on the South side, has
turned into a huge
rectangular eyesore at
the very entrance of
the Facility (Often
referred to as “used
tire warehouse”), for
maximum visual
disruption.

The “Overflow Parking
lot” (Article 2.3.2),
which was to be inside
the facility, was built
in an area outside the
Lease (p. 30),
destroying another 2-3
acres of desert north
of the softball facility.

The fact is that
Phoenix and their
clients do not value
desert landscape or
vegetation. To them,
it is just dirt, to be
used for any capricious
project without regard
to nature or popular
opinion.

 

 
Case 2:20-cv-02467-GMS Document 1-1 Filed 12/23/20 Page 24 of 24

Page 33 of Lease is about insurance requirements (Content omitted),

15722181V16 ; Exhibit A Page 33 - Contract No. 2018-201-COS

Page 34 of Lease is about Insurance requirements, continued (Content omitted),

15722181V16 Exhibit A Page 34 Contract No. 2018-201-COS

Page 35 of Lease is about Insurance requirements, continued (Content omitted),

15722181V16 Exhibit A Page 35 Contract No. 2018-201-COS

Page 36 of Lease is about Insurance requirements, continued (Content omitted),

15722181V16 “Exhibit A- Page 36 Contract No.:2018-201-COS

This ends the main section of the Lease, from Phoenix to Scottsdale (Pages
1-36).

Following this section, there is a another containing the legal Title
Documents relating to the transfer of Papago Park to the State of Arizona
and then to the City of Phoenix (Pages 37 -54). These documents are called
‘Exhibit F’ in the Lease. Strangely, they are only cited as “Permitted
Encumbrances” in Article 18.2.e. The contents and provisions in these Title
Documents, particularly those relating to use restrictions and penalties for
violating those restrictions, are completely ignored. What is ‘permitted’ is
park and recreational uses, not building a private corporate compound.

The 130-page 2010 Master Plan is also included in the Lease (p. 55-166) as
‘Exhibit G’, but excluded herein as irrelevant.

 
